DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 104516081 A), hereinafter “Lin”, in view of Wu et al. (WO 2019/233478), hereinafter “Wu”, and Inoue (JP 2012-83439 A).
Regarding claim 1, Lin discloses a lens unit (see Fig. 5), comprising: a lens barrel (2) having a barrel wall and a groove surrounded and formed by the barrel wall (see Fig. 5); and a first lens group fitted and secured in the groove (see Fig. 5), wherein the first lens group has a light-incident end (31) on which external light incidents (see Fig. 5); the light-incident end protrudes from an end surface of the barrel wall (see Fig. 5); and wherein the first lens group comprises a first lens (3) and a second lens (4) connected with the first lens (see Fig. 5); the external light is incident from the first lens to the second lens (see Fig. 5); and the second lens (4) is fitted and secured in the groove (see Fig. 5); and wherein the second lens (4) has a recessed portion (41) with an annular rim portion formed on a surface of the second lens (4), a part (32) of the first lens (3) is disposed inside the recessed (41) portion (see Fig. 5). Lin discloses the claimed invention except for snap groove, snap-fitted, and the annular rim portion surrounds a periphery of the first lens. As these features are widely known in the art, Wu and Inoue provide further evidence that one of ordinary skill in the art is capable of modifying Lin to include such features.  
In the same field of endeavor, Wu teaches snap groove, snap-fitted (Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Lin with snap groove, snap-fitted of Wu for the purpose of firmly coupling the elements together (Pg. 17, Paragraph 5).
In addition, in the same field of endeavor, Inoue discloses and the annular rim portion surrounds a periphery of the first lens (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Lin and Wu with and the annular rim portion surrounds a periphery of the first lens of Inoue for the purpose of aligning adjoined lenses (Abstract). 
Regarding claim 2, Lin discloses further comprising a second lens group comprising at least one lens (4, 5), wherein: the first lens group and the second lens group are spaced apart (see Fig. 5); the first lens group and the second lens group are fitted in, corresponding grooves respectively (see Fig. 5); the external light is incident from the first lens group to the second lens group (see Fig. 5); and at least a part of the first lens group protrudes from the end surface of the lens barrel (2) (see Fig. 5). Lin, Wu and Inoue teach the lens unit set forth above for claim 1, Wu further discloses snap groove, snap-fitted (Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method). It would have been obvious to one of ordinary skill to provide the lens unit of Lin and Inoue with the teachings of Wu for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 3, Lin further discloses wherein: the first lens group comprises a plurality of lenses; and the plurality of lenses are connected sequentially along an incident direction of the external light (see Fig. 5). 
Regarding claim 5, Lin further discloses wherein: the first lens group comprises a plurality of lenses arranged sequentially; and adjacent lenses among the plurality of lenses are fixedly connected (see Fig. 5).
Regarding claim 7, Lin, Wu and Inoue teach the lens unit set forth above for claim 1, Inoue further discloses wherein adjacent lenses in a connected state contained in the first lens group are connected by bonding (Abstract, see Figs. 10, 11). It would have been obvious to one of ordinary skill to provide the lens unit of Lin and Wu with the teachings of Inoue for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 8, Lin, Wu and Inoue teach the lens unit set forth above for claim 1, Wu further discloses further comprising a light shielding layer wherein the light shielding layer is attached to an edge area of at least one lens contained in the first lens group to block stray light (Pg. 11, Paragraph 3). It would have been obvious to one of ordinary skill to provide the lens unit of Lin and Inoue with the teachings of Wu for at least the same reasons as those set forth above with respect to claim 1.


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2019/233478) in view of Chen (USPG Pub No. 2015/0103407) and Inoue (JP 2012-83439 A).
Regarding claim 9, Wu discloses a processing method for a lens unit (12C) wherein the lens unit comprises a lens barrel (121) and a first lens group (122) comprising a first lens and a second lens (see Figs. 21, 23, Pg. 9, Paragraph 6), said processing method comprising: securing the first lens group (122) in a first snap groove (1252C) within the lens barrel (121) (Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method), wherein the second lens is directly secured in the first snap groove (Pg. 9, Paragraph 6 – teaches the first lens group as having two lenses wherein the first lens group is positioned within outer grooves of the lens barrel; thus teaching a first and/or second lens secured in the snap groove); causing one end of the first lens group (122) on which external light is incident to protrude from an end surface (1212) of the lens barrel (121) (see Fig. 3); and subjecting the first lens group (122) to obtain the lens unit (12C) (see Figs. 21, 23). Wu discloses the claimed invention except for wherein the second lens has a recessed portion with an annular rim portion formed on a surface of the second lens, a part of the first lens is disposed inside the recessed portion, and the annular rim portion surrounds a periphery of the first lens; a matting treatment. As these features are widely known in the art, Chen and Inoue provide further evidence that one of ordinary skill in the art is capable of modifying Wu to include such features.  
In the same field of endeavor, Chen discloses wherein the second lens (124) has a recessed portion with an annular rim portion formed on a surface of the second lens (124), a part of the first lens (123) is disposed inside the recessed portion (see Fig. 7); a matting treatment (Paragraphs 60, 61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processing method of Wu with wherein the second lens has a recessed portion with an annular rim portion formed on a surface of the second lens, a part of the first lens is disposed inside the recessed portion; a matting treatment of Chen for the purpose of slimming the size of the optical imaging lens set while improving image quality (Paragraph) and scattering light to prevent flares from being formed on the image plane (Paragraph 60).
In addition, in the same field of endeavor, Inoue discloses and the annular rim portion surrounds a periphery of the first lens (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide processing method of Wu and Chen with and the annular rim portion surrounds a periphery of the first lens of Inoue for the purpose of aligning adjoined lenses (Abstract). 
Regarding claim 10, Wu discloses wherein the first lens group (122) comprises a plurality of lenses arranged sequentially (see Fig. 3, Pg. 9, Paragraph 6), and the step of securing the first lens group (122) in a first snap groove (1252C) within the lens barrel (121) (see Figs. 21, 23, Pg. 17, Paragraph 5) further comprises: and securing the first lens group (122) in the first snap groove (1252C) (see Figs. 21, 23). Wu, Chen and Inoue teach the processing method set forth above for claim 9, Inoue further discloses connecting adjacent lenses to obtain the first lens group (see Figs. 1, 10, 11). It would have been obvious to provide the processing method of Wu and Chen with the teachings of Inoue for at least the same reasons set forth above with respect to claim 9.
Regarding claim 11, Wu further discloses wherein: the lens unit (12C) further comprises a second lens group (123) comprising at least one lens (see Fig. 5); the first lens group (122) and the second lens group (123) are spaced apart (see Fig. 5); the external light is incident from the first lens group (122) to the second lens group (123) (see Fig. 3); and wherein the method further comprises: securing the second lens group (123) in a second snap groove within the lens barrel before securing the first lens group (122) in the first snap groove within the lens barrel (see Fig. 5, Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method); and causing a part of the first lens group (122) to protrude from the end surface (1212) of the lens barrel (121) (see Figs. 7, 12, 16, 19, 21, 23). Page 17, Paragraph 5 of Wu teaches snap fitting as a coupling method. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. A selection of any order of performing processing steps in the absence of new or unexpected results is within the level of ordinary skill. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946.)
 Regarding claim 12, Wu discloses wherein the first lens group (122) comprises a plurality of lenses (Pg. 9, Paragraph 6), and the securing the first lens group (122) in the first snap groove (1252C) within the lens barrel (121) (see Figs. 21, 23, Pg. 17, Paragraph 5). Wu, Chen and Inoue teach the processing method as is set forth above for claim 11, Inoue further discloses further comprises connecting adjacent lenses to obtain the first lens group (Abstract, see Figs. 10, 11). It would have been obvious to provide the processing method of Wu and Chen with the teachings of Inoue for at least the same reasons set forth above with respect to claim 9.
Regarding claims 13 and 14, Wu, Chen and Inoue teach the processing method as is set forth above for claims 10 and 12, Inoue further discloses wherein connecting adjacent lenses comprises bonding opposite surfaces of the adjacent lenses by glue (Abstract, see Figs. 10, 11). It would have been obvious to provide the processing method of Wu and Chen with the teachings of Inoue for at least the same reasons set forth above with respect to claim 9.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO 2019/233478) in view of Wang et al. (USPG Pub No. 2020/0162648), hereinafter “Wang”, and Inoue (JP 2012-83439 A).
Regarding claim 15, Wu discloses an electronic device (500) (see Figs. 2A, 2B), comprising: and a lens unit (12C) comprising: a lens barrel (121) comprising a barrel wall and a snap groove (1252C) surrounded and formed by the barrel wall (see Figs. 7, 12, 16, 19, 21, 23, Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method), and a first lens group (122) snap-fitted (via 1251C) and secured in the snap groove (1252C), wherein: the first lens group (122) has a light-incident end on which external light incidents (see Fig. 3, Pg. 17, Paragraph 5); the light-incident end protrudes from an end surface of the barrel wall (see Figs. 3, 7, 12, 16, 19, 21, 23); and wherein the first lens group (122) comprises a first lens and a second lens (Pg. 9, Paragraph 6); the external light is incident from the first lens to the second lens (see Fig. 3); and the second lens is snap-fitted and secured in the snap groove (Pg. 9, Paragraph 6 – teaches the first lens group as having two lenses wherein the first lens group is positioned within outer grooves of the lens barrel; thus teaching a first and/or second lens secured in the snap groove). Wu discloses the claimed invention, but does not specify a screen assembly; a second lens connected with the first lens; wherein the second lens has a recessed portion with an annular rim portion formed on a surface of the second lens, a part of the first lens is disposed inside the recessed portion, and the annular rim portion surrounds a periphery of the first lens. As these features are widely known in the art, Wang and Inoue provide further evidence that one of ordinary skill in the art is capable of modifying Wu to include such features.  
In the same field of endeavor, Wang discloses a screen assembly (see Fig. 9A, Paragraph 118); wherein the second lens has a recessed portion with an annular rim portion formed on a surface of the second lens (see Fig. 1), a part of the first lens is disposed inside the recessed portion (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Wu with a screen assembly; wherein the second lens has a recessed portion with an annular rim portion formed on a surface of the second lens, a part of the first lens is disposed inside the recessed portion of Wang for the purpose of providing a display screen for the electronic device (Paragraph 5), wherein the smart phone screen ratio is increased while the size of the front camera module is compressed to provide a space for a size expansion of the display screen (Paragraph 5). 
In addition, in the same field of endeavor, Inoue discloses a second lens connected with the first lens (see Figs. 10, 11); and the annular rim portion surrounds a periphery of the first lens (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Wu and Wang with a second lens connected with the first lens; and the annular rim portion surrounds a periphery of the first lens of Inoue for the purpose of aligning adjoined lenses (Abstract). 
Regarding claim 16, Wu, Wang and Inoue teach the electronic device as is set forth above for claim 15, Wang further discloses wherein the screen assembly comprises a display panel, a corresponding display edge area of the display panel is fitted with an edge area of the electronic device, and an opening is located in the display panel (see Figs. 9A, 9B). It would have been obvious to provide the electronic device of Wu and Inoue with the teachings of Wang for at least the same reasons set forth above with respect to claim 15. 
Regarding claim 17, Wu discloses wherein the lens unit further comprises a second lens group (123) comprising at least one lens (see Fig. 5), the first lens group (122) and the second lens group (123) are spaced apart (see Fig. 5), snap-fitted in corresponding snap grooves respectively (Pg. 17, Paragraph 5 – teaches snap fitting as a coupling method); wherein the external light is incident from the first lens group (122) to the second lens group (123) (see Fig. 5), and at least a part of the first lens group protrudes from the end surface of the barrel wall (121) (see Figs. 5, 21, 23). Wu, Wang and Inoue teach the electronic device as is set forth above for claim 15, Wang further discloses the first lens group and the second lens group are in, corresponding grooves respectively (see Fig. 4A). It would have been obvious to provide the electronic device of Wu and Inoue with the teachings of Wang for at least the same reasons set forth above with respect to claim 15. 
Regarding claim 18, Wu discloses wherein when the first lens group comprises a plurality of lenses (Pg. 9, Paragraph 6). Wu, Wang and Inoue teach the electronic device as is set forth above for claim 17, Wang further discloses the plurality of lenses are connected sequentially along an incident direction of the external light (see Fig. 4A). It would have been obvious to provide the electronic device of Wu and Inoue with the teachings of Wang for at least the same reasons set forth above with respect to claim 15. 
Regarding claim 19, Wu further discloses wherein the first lens group (122) comprises a first lens protruding completely from the end surface (1212) of the barrel wall (see Figs. 21, 23), and a second lens connected with the first lens and protruding partially from the end surface of the barrel wall (Pg. 9, Paragraph 6 – the first lens group is taught to be external to the lens barrel and that the first lens group can consist of a second lens); the external light is incident from the first lens to the second lens (see Fig. 5); and the second lens is snap-fitted and secured in the snap groove (Pg. 9, Paragraph 6, Pg. 17, Paragraph 5).
Regarding claim 20, Wu discloses wherein the first lens group (122) comprises a plurality of lenses arranged sequentially (Pg. 9, Paragraph 6), the second lens group (123) comprises a third lens, a fourth lens, a fifth lens, and a sixth lens (see Fig. 5). Wu, Wang and Inoue teach the electronic device as is set forth above for claim 15, Inoue further discloses and adjacent lenses among the plurality of lenses are fixedly connected (Abstract, see Figs. 10, 11). It would have been obvious to provide the electronic device of Wu and Wang with the teachings of Inoue for at least the same reasons set forth above with respect to claim 15. Wu, Wang and Inoue disclose the claimed invention, but do not specify and wherein the third lens protrudes completely from the end surface of the barrel wall and the fourth lens protrudes partially from the end surface of the barrel wall. Wu teaches that the lens(es) protrude from the lens barrel to reduce the size of the lens barrel (Pg. 3, Paragraph 4); such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Wu, Wang and Inoue with and wherein the third lens protrudes completely from the end surface of the barrel wall and the fourth lens protrudes partially from the end surface of the barrel wall for the purpose of minimizing the size of the lens barrel (Pg. 3, Paragraph 4 of Wu).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Lin and Inoue cure the deficiencies of Wu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/9/2022